EXHIBIT 99.1 News Release BOARDWALK ANNOUNCES THIRD QUARTER 2007 RESULTS HOUSTON, October 29, 2007 Boardwalk Pipeline Partners, LP (NYSE:BWP) announced today its results for the quarter ended September 30, 2007, which included the following items: − Net income of $40.0 million for the quarter and $155.7 million for the nine months ended September 30, 2007, a 30.7% and 17.7% increase from $30.6 million and $132.3 million in the comparable 2006 periods. − Operating revenues of $134.7 million for the quarter and $473.4 million for the nine months ended September 30, 2007, a 1.3% and 8.5% increase from $133.0 million and $436.2 million in the comparable 2006 periods. − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $69.6 million for the quarter and $246.6 million for the nine months ended September 30, 2007, an 8.6% and 5.9% increase from $64.1 million and $232.9 million in the comparable 2006 periods. The Partnership stated that operating results for the quarter and nine months ended September 30, 2007, were driven primarily by the following: § continued higher revenues from strong demand for firm transportation services: § PAL and storage service revenues were higher for the nine-month period, but relatively flat in the third quarter; § third quarter charges of $4.0 million for remediation of an offshore pipeline in the South Timbalier Bay area, offshore Louisiana, and $3.8 million related to termination of a construction agreement for work on the Southeast expansion project which was re-contracted with another firm at more favorable pricing terms, partly offset by a $5.1 million accrual for insurance recoveries related to Hurricane Rita; and § a $14.7 million impairment loss related to the Magnolia storage expansion project recorded in the second quarter. Expansion capital expenditures were $288.5 million for the quarter and $650.0 million for the nine months ended September 30, 2007.Maintenance capital expenditures were $19.6 million for the quarter and $38.2 million for the nine months ended September 30, 2007. Earnings Per Unit Earnings per limited partner unit for the third quarter and nine month period ended September 30, 2007, have been adjusted by an assumed allocation to the general partner’s incentive distribution rights (IDRs) in accordance with generally accepted accounting principles applicable to companies having two classes of securities (EITF No. 03-6). Under EITF No. 03-6, earnings are allocated to participating securities in accordance with contractual participation rights assuming that all earnings for the period were distributed. Payments made on account of the IDRs are determined in relation to actual declared distributions and are not based on the assumed allocation required by EITF 03-6. A reconciliation of the limited partners' interest in net income and net income available to limited partners used in computing net income per limited partner unit is as follows (in thousands, except weighted average units and per unit data): For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Limited partners' interest in net income $ 38,468 $ 30,035 $ 151,140 $ 129,632 Less assumed allocation to incentive distribution rights (711 ) - 719 962 Net income available to limited partners $ 39,179 $ 30,035 $ 150,421 $ 28,670 Less assumed allocation to subordinated units 10,074 6,144 43,718 42,015 Net income available to common units $ 29,105 $ 23,891 $ 106,703 $ 86,655 Weighted average common units 83,156,122 68,256,122 80,773,769 68,256,122 Weighted average subordinated units 33,093,878 33,093,878 33,093,878 33,093,878 Net income per limited partner unit - common units $ 0.35 $ 0.35 $ 1.32 $ 1.27 Net income per limited partner unit – subordinated units $ 0.30 $ 0.19 $ 1.32 $ 1.27 Conference Call The Partnership has scheduled a conference call for October 29, 2007, at 9:00 a.m. EDT, to review the third quarter results. The earnings call may be accessed via the Boardwalk website at www.bwpmlp.com. Please go to the website at least 10 minutes before the event begins to register and download and install any necessary audio software. Those interested in participating in the question and answer session of the conference call should dial (866) 543-6411 for callers in the U.S. or (617) 213-8900 for callers outside the U.S. The PIN number to access the call is 47472032. Replay An audio replay will also be available on the Boardwalk website www.bwpmlp.com immediately following the call. Non-GAAP Financial Measure - EBITDA EBITDA is used as a supplemental financial measure by management and by external users of the Partnership's financial statements, such as investors, commercial banks, research analysts, and rating agencies, to assess the Partnership's operating and financial performance, ability to generate cash and return on invested capital as compared to those of other companies in the natural gas transportation, gathering, and storage business. EBITDA should not be considered an alternative to net income, operating income, cash flow from operating activities, or any other measure of financial performance or liquidity presented in accordance withgenerally accepted accounting principles (GAAP). EBITDA is not necessarily comparable to a similarly titled measure of another company. The following table presents a reconciliation of the Partnership's EBITDA to its net income, the most directly comparable GAAP financial measure, for each of the periods presented below (in thousands): For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Net Income $ 39,979 $ 30,647 $ 155,661 $ 132,277 Income taxes 140 118 503 364 Depreciation and amortization 20,510 18,888 60,644 56,298 Interest expense 14,760 14,977 46,106 45,822 Interest income (5,741 ) (553 ) (16,283 ) (1,796 ) Interest income from affiliates, net (16 ) (10 ) (36 ) (16 ) EBITDA $ 69,632 $ 64,067 $ 246,595 $ 232,949 About Boardwalk Boardwalk Pipeline Partners, LP is a master limited partnership engaged through its subsidiaries, Texas Gas Transmission, LLC and Gulf South Pipeline Company, LP, in the interstate transportation and storage of natural gas. Boardwalk's two interstate natural gas pipeline systems have approximately 13,400 miles of pipeline and underground storage fields with aggregate working gas capacity of approximately 146 Bcf. Forward-Looking Statements Statements contained in this press release which are not historical facts are "forward-looking statements" within the meaning of the federal securities laws. Forward-looking statements are inherently uncertain and subject to a variety of risks that could cause actual results to differ materially from those expected by management. A discussion of the important risk factors and other considerations that could materially impact these matters, as well as the Partnership's overall business and financialperformance, can be found in the reports and other documents filed by the Partnership and its predecessor with the Securities and Exchange Commission. Given these risk factors, investors and analysts should not place undue reliance on forward-looking statements. Any such forward-looking statements speak only as of the date of this press release. The Partnership expressly disclaims any obligation or undertaking to release publicly any updates or revisions to its forward-looking statements to reflect any change in the Partnership's expectations with regard thereto or any change in events, conditions or circumstances on which any forward-looking statement is based. BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Thousands of Dollars, except number of units and per unit amounts) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Operating Revenues: Gas transportation $ 111,572 $ 108,195 $ 379,494 $ 364,597 Parking and lending 6,845 9,099 38,024 32,030 Gas storage 10,256 8,321 28,455 25,136 Other 6,059 7,430 27,413 14,390 Total operating revenues 134,732 133,045 473,386 436,153 Operating Costs and Expenses: Operation and maintenance 45,863 39,740 128,317 114,901 Administrative and general 22,103 23,878 70,011 74,111 Depreciation and amortization 20,510 18,888 60,644 56,298 Taxes other than income taxes 6,588 6,592 21,757 18,607 Asset impairment - - 14,698 - Net (gain) on disposal of operating assets and related contracts (8,879 ) (826 ) (7,241 ) (3,032 ) Total operating costs and expenses 86,185 88,272 288,186 260,885 Operating income 48,547 44,773 185,200 175,268 Other Deductions (Income): Interest expense 14,760 14,977 46,106 45,822 Interest income (5,741 ) (553 ) (16,283 ) (1,796 ) Interest income from affiliates, net (16 ) (10 ) (36 ) (16 ) Miscellaneous other deductions (income), net (575 ) (406 ) (751 ) (1,383 ) Total other deductions 8,428 14,008 29,036 42,627 Income before income taxes 40,119 30,765 156,164 132,641 Income taxes 140 118 503 364 Net income $ 39,979 $ 30,647 $ 155,661 $ 132,277 Calculation of limited partners’ interest in Net income: Net income $ 39,979 $ 30,647 $ 155,661 $ 132,277 Less general partner’s interest in Net income 1,511 612 4,521 2,645 Limited partners’ interest in Net income $ 38,468 $ 30,035 $ 151,140 $ 129,632 Basic and diluted net income per limited partner unit: Common units $ 0.35 $ 0.35 $ 1.32 $ 1.27 Subordinated units $ 0.30 $ 0.19 $ 1.32 $ 1.27 Cash distribution to common and subordinated unitholders $ 0.44 $ 0.38 $ 1.29 $ 0.92 Weighted-average number of limited partner units outstanding: Common units 83,156,122 68,256,122 80,773,769 68,256,122 Subordinated units 33,093,878 33,093,878 33,093,878 33,093,878 Contact:Boardwalk Pipeline Partners, LP Jamie Buskill, 270-688-6390 Senior VP, Chief Financial Officer and Treasurer or Monique Vo, 866-913-2122 Investor Relations SOURCE:Boardwalk Pipeline Partners, LP
